DETAILED ACTION
This Notice of Allowance is based on the arguments, amendments, and Request for Continued Examination filed December 14, 2021.
Claims 1, 11, and 18 have been amended. 
Claims 1-20 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed invention is directed towards a system that utilizes two or more techniques (data mirroring, backup and restore, de-install, re-install, and workload shifting) to optimize the components for data migration in clustered waves. The claimed invention overcomes the prior art in terms of the combination of elements for the optimization, clustering, and techniques to migrate the components. The claims also overcome the 35 USC 101 rejection as the two or more techniques, within the combination of elements, provide a practical application in terms of the optimization of the data migration for the components that describe a specific improvement.
The closest USPGPUP/USPAT prior art is Dunetz et al [2010/0049587] that describes a cost based model for migrating first telecom system to a second telecom system. Dunetz further describes within the model a grouping scheme for the migration cost planning. Dunetz provides the cost modeling, however, Dunetz does not specifically describe the migration techniques being specific in terms of using two or more of data mirroring, backup and restore, de-install, re-install, and workload shifting. The claimed invention overcomes the closest USPGPUB/USPAT for being a combination of elements that is not taught by Dunetz or other considered prior art. 
The closest FOR reference is Hayter WO 9724669 A1 that describes migration waves in terms of data mirroring, but does not specifically disclose the other migration techniques nor does Hayter teach the cost modeling as claimed. The closest NPL reference is “Data Migration Go-Live Strategy” by Dylan Jones that describes a high level overview of data migration techniques. There is elements of what a company/person should consider for data migration and different approaches, but the specific elements of the claimed techniques (data mirroring, de-install, re-install, workload shifting, and backup and restore) along with the combination of elements are not present in the NPL reference. The claimed invention overcomes the closest FOR and NPL references for claiming and describing a combination of elements that is not taught by Hayter, Data Migration Pro, or other considered prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hayter [WO 9724669 A1];
Wolfe et al [2011/0040417] (data storage center that uses cost modeling to perform weather related tasks for data migration, specifically backup);
Dylan Jones, “Data Migration Go-Live Strategy”, Data Migration Pro, accessed January 5, 2022, https://www.datamigrationpro.com/data-migration-go-live-strategy
IBM, “The hidden costs of data migration”, IBM Global Technology Services, November 2008, accessed January 5, 2022;
Patrick Allaire et al, “Reducing costs and risks for data migrations”, Hitachi, February 2010, accessed January 5, 2022;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689            
                                                                                                                                                                                            /CARRIE S GILKEY/Primary Examiner, Art Unit 3689